Order affirmed, with $10 costs and disbursements. Memorandum: We conclude that facts sufficient to state a cause of action are alleged in the first cause of action in plaintiff’s complaint. It is unnecessary, therefore, to pass upon the second cause of action (Eidlitz v. Fischback & Moore, Inc., 239 App. *801Div. 483, 486). All concur. (The order denies defendant’s motion to dismiss the first and second causes of action in plaintiff’s complaint in an action to recover the balance of a judgment secured by plaintiff in an automobile negligence action.) Present — Harris, McCurn, Larkin and Love, JJ.